Citation Nr: 1223762	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina.


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of esophageal achalasia with dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to March 1994.

This matter before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case was certified to the Board by the Winston-Salem, North Carolina RO.

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he incurred an additional gastroesophageal disability because an August 2005 Heller myotomy with dor fundoplication was performed incorrectly by VA.  Specifically, he reports that following surgery he no longer had normal bowel movements, and that he developed extreme diarrhea, pain and acid reflux.

In January 2005, the Veteran sought private medical treatment for trouble swallowing and projectile vomiting.  He reported a history of chronic acid reflux and some regurgitation.  At that time he was not losing any weight.  Physical examination included a barium swallow which revealed abnormal findings.

In May 2005, the Veteran sought VA treatment due to an eight-month history of dysphagia to both solids and liquids.  He reported that being unable to swallow liquids, an associated 30-pounds weight loss, and a one-year history of severe heartburn.  He denied constipation or diarrhea.  By July 2005, the Veteran sought emergency treatment for upper/mid gastric pain and burning, and the inability to keep liquids down.  

In August 2005, the Veteran underwent a laparoscopic Heller myotomy.  It was noted that prior to surgery that barium swallow and esophageal manometry study findings were consistent with achalasia.  During the laparoscopic Heller myotomy there were complications.  Specifically, during surgery a four centimeter proximal esophagus muscular layer was divided and a small bleed were identified at the muscular layer.  The small bleeder did not stop with the laparoscopic approach.  The surgeons attempted to continue to repair the area laparoscopically, however, the visualization was suboptimal and the procedure was converted from a laparoscopic Heller to an open Heller.  An addendum from the physician on the day preceding the surgery noted the possibility that the surgery would have to be "converted to an open laparotomy.  The [Veteran] was explained all the risks and benefits of the procedure and wishe[d] to proceed."  

Following the procedure the Veteran complained of increased constipation and a feeling that things were "stuck" in his esophagus.  

In November 2005, it was noted by a VA emergency room physician that the appellant's postoperative course was complicated by persistent ileus.  The appellant stated that he had been constipated since the surgery having only one bowel movement per week.  The Veteran acknowledged, however, that had constipation prior to surgery and that his bowel movements were essentially unchanged.

In March 2006, the appellant complained of more dysphagia and weight loss.  It was noted that while the appellant had gained 29 pounds since the surgery, he felt that this was below his "normal" weight.  The appellant complained of intermittent diarrhea and constipation.  An upper gastrointestinal series with small bowel follow up was recommended.  That study was performed in May 2006, and it revealed the wrap and myotomy to be intact.  Radiological studies were within normal limits. 

In October 2006, the Veteran complained that the surgery rendered him easily fatigued, unable to eat properly and that it caused a 50-pound weight loss.  

In November 2006, the appellant acknowledged that he was able to eat and drink better following surgery, but that he would only have bowel movements every five days.  

Private treatment records from February 2007 show the Veteran complained of difficulty eating and drinking despite regaining 20 pounds in the last year.  He continued to complain of infrequent bowel movements.  

An October 2007 VA treatment note included the Veteran's belief that the surgeons must have "cut something in his gut" causing his infrequent bowel movements.  The VA physician opined that the Veteran did not want to accept that he had dysmotility disease with achalasia.

In November 2010, the RO requested an opinion from a VA specialist addressing whether the August 2005 surgery had resulted in additional disability, and if so, whether the additional disability was the result of a failure to exercise the degree of care that would be expected of a reasonable health care provider, or whether the proximate cause of the additional disability was an event not reasonable foreseeable.

In May 2011, a VA physician reviewed the claims file and opined that there was no credible evidence that VA hospital care medical or surgical treatment or examination resulted in additional disability.  The physician copied pertinent VA treatment records into his report, to include a December 2009 upper gastrointestinal study which revealed dilation of the esophagus from achalasia, pouching as a result of surgery or ulceration that would reflect esophagitis, and peristalisis of the stomach.  The physician opined that there was no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished hospital care or surgical treatment without the Veteran's consent.  Unfortunately, as for the rationale supporting the opinion the examiner stated only that he had reviewed the records in the claims file, and provided a summary of the Veteran's disease from inception through 2009.  This is not an adequate supported rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one).

As VA undertook to obtain a VA medical opinion to evaluate the claim for compensation pursuant to 38 U.S.C.A. § 1151, the Board must ensure that such an opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, while the VA physician cited VA treatment records dating through May 2011, the VA treatment records in the claims file end in 2007.  There are no records in the claims file or in Virtual VA dating through May 2011.  On remand, ongoing medical records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  All outstanding VA treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  Of particular interest are any outstanding records of treatment dating since 2007, and any additional records showing that the appellant granted his informed consent prior to the August 2005 surgical procedure.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After all records have been associated with the claims file, the AMC/RO should forward the claims file to the physician that provided the May 2011 opinion, if available, for a supplemental medical opinion.  The claims folder must and access to Virtual VA must be made available to the physician for review of the case.  

The examiner must opine, consistent with the record and sound medical judgment, whether the Veteran has an additional gastrointestinal disability as a result of his August 2005 VA surgery.  The examiner should specifically comment on the Veteran's complaints of increased constipation, diarrhea, gastric pain, acid reflux, and dysmotility syndrome.  If, based on any additional records added to the file the examiner finds that the Veteran has an additional disability as a result of the August 2005 surgery, then he must opine whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  If the examiner finds that the Veteran does not have an additional disability that finding must be so stated.  With respect to any opinion offered the examiner must provide a detailed rationale explaining why the Veteran's report of increased symptoms are or are not a result of the surgery.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

4.  Thereafter, the RO/AMC must readjudicate the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

